Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 13) in the reply filed on 7 June 2022 is acknowledged.
Claim Interpretation
The pond with water and algae are interpreted as being positively claimed and required by claim 1. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claims 1 – 2, 5, and 9 are considered invoking a means plus function since the generic placeholder “mixing device” is not modified by sufficient structure. The drawings teach mixer element 110 as sufficient structure in figure 2. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 and 4 – 11 depend on Claim 1 and do not provide sufficient structure either.
Claims 2 are 5 are considered invoking a means plus function since the generic placeholder “mixing tool” is not modified by sufficient structure. The specification teaches “… a propeller-type blade … a nozzle …” as sufficient structure in paragraph [0028]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claim 4 depends on Claim 1 and does not provide sufficient structure either.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvik et al. (U.S. Patent No. 2017/0158995(A1) hereinafter Garvik).

Regarding Claim 1, Garvik teaches a system for growing algae (figure 1: bioreactor 30 & floating construction 10), comprising: a pivot arm (figures 3 & 6: rotating beam 54[a]) pivotally coupled to a pivot connection (figure 6: bearing assembly 52) positioned in a pond containing water and algae (figure 1: bioreactor 30); and a mixing device, 112f: instant case figure 2 mixing element 110, coupled to the pivot arm and extending into the pond to mix the water and the algae as the pivot arm rotates (figure 3: propellers 68); and a skimming trough (figures 10 & 11: there are multiple harvester grates 62 attached along rotating beam 54 that skim algae) detached from the pivot arm ([0057]: “The mixing grates 60 and the harvesting grates 62 can be tiltably mounted to respective parts of the beam 54 … so that a number of mixing grates 60 are mounted on one arm, while a number of harvesting grates 62 are mounted on another arm”; the pivot arm read upon by rotating beam 54 [figures 3 & 6] is considered to be the pivot arm with mixing grates 60 and not the pivot arm with harvesting grates 62 therefore the skimming trough is considered detached from the pivot arm) and positioned at a top surface of the pond to remove portions of the algae from the top surface of the pond (intended use: the preceding claim language is considered a function of the angle to which the harvesting grate is operated at and is therefore considered intended use & the harvesting grate is structurally capable of operating at an angle that skims the water’s surface [0053]: “The harvesting grates 62 can be titlable and be parked in an upper position above the water in the reactor basin with the help of a motor …”).

Regarding Claim 2, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the mixing device, 112f: instant case figure 2 mixing element 110, comprises one or more mixing tools, 112f: a propeller-type blade or a nozzle, coupled to the pivot arm and extending into the pond (figure 3: propellers 68).  

Regarding Claim 3, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 2, wherein the one or more mixing tools are selected from the group consisting of a propeller, a screw profile, a fluid nozzle, a jet, a sparging nozzle, a wave generator, and any combination thereof (figure 3: propellers 68 and nozzles 66).  

Regarding Claim 5, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the pivot arm is a first pivot arm (figures 3 & 6: rotating beam 54/54a) and the mixing device, 112f: instant case figure 2 mixing element 110, is a first mixing device (figure 3: propellers 68), the system further comprises: a second pivot arm (figure 3: rotating beam 54b) pivotally coupled to the pivot connection (figure 6: bearing assembly 52) and angularly spaced from the first pivot arm (figure 3: rotating beams 54a and 54b are angularly spaced from one another); and a second mixing device coupled to the second pivot arm and including one or more mixing tools, 112f: a propeller-type blade or a nozzle, coupled to the second pivot arm and extending into the pond (figure 3: propellers 68 and nozzles 66 on rotating beam 54b [these tools are shown on identical beam 54a in figure 3]).  

Regarding Claim 7, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the skimming trough extends radially outward from a center of the pond to remove the portions of the algae from the pond (figures 10 & 11: there are multiple harvester grates 62 attached along rotating beam 54 that skim algae from the bioreactor bottom).  

Regarding Claim 8, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the skimming trough positioned at a perimeter of the pond to remove the portions of the algae from the pond (figures 10 & 11: there are multiple harvester grates 62 attached along rotating beam 54 that skim algae from the bioreactor bottom including at the end of the rotating beam 54 distal from the center of the pond).  

Regarding Claim 9, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the pivot connection is a first pivot connection (figure 6: bearing assembly 52), the pivot arm is a first pivot arm (figures 3 & 6: rotating beam 54[a]), and the mixing device, 112f: instant case figure 2 mixing element 110, is a first mixing device (figure 3: propellers 68 and nozzles 66), the system further comprising: a second pivot arm (figure 6: rotating beam 54b) pivotally coupled to a second pivot connection (figure 6: connection between rotating beam 54b and bearing assembly 52) positioned in the pond; and a second mixing device coupled to the second pivot arm and extending into the pond to mix the water and the algae as the second pivot arm rotates (figure 3: propellers 68 and nozzles 66 on rotating beam 54b [these tools are shown on identical beam 54a in figure 3]), wherein the first pivot arm travels along a first sweeping path and the second pivot arm travels along a second sweeping path that overlaps the first sweeping path (figure 6: the paths of beams 54a and 54b overlap).

Regarding Claim 11, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, further comprising a sparging device including at least one sparging nozzle coupled to the pivot arm and extending into the pond to deliver one or more gases to the water and the algae ([0059] & figure 3: nozzles 66).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garvik et al. (U.S. Patent No. 2017/0158995(A1) hereinafter Garvik).

Regarding Claim 4, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 2, wherein the one or more mixing tools comprise a plurality of mixing tools spaced apart from each other along the pivot arm (figure 3: propellers 68 and nozzles 66).
Garvik is silent on a plurality of mixing tools spaced apart at intervals that decrease in a radial direction away from the pivot connection.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating beam of Garvik by duplicating another propeller in order to enhance mixing and therefore enhance algae growth rate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating beam of Garvik by rearranging the duplicated propeller to be closer to the pivot connection than the original two (see annotated image of figure 3 below, with this rearrangement modified Garvik now reads on at intervals that decrease in a radial direction away from the pivot connection) in order to enhance mixing nearer the center of the bioreactor and therefore enhance algae growth rate nearer the center and in the bioreactor overall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    476
    1286
    media_image1.png
    Greyscale


Regarding Claim 6, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the pond has a bottom (figure 1: bioreactor 30 has a bottom) and the pivot arm is supported by one or more wheels (figure 3: drive wheels 58 support rotating beams 54).
Garvik is silent on the support wheels are engageable with the pond bottom.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the drive wheels of Garvik to be engageable with the pond bottom in order to better facilitate movement of the beam and to better support the weight of the rotating beams, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 10, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 9, wherein first pivot connection is disposed at a center of a first circular region defined by the pond (figure 6: bearing assembly 52 is at the center of bioreactor 30). 
Garvik is silent on the second pivot connection is disposed at a center of a second circular region defined by the pond, and wherein the first and second circular regions overlap.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor and floating construction of Garvik by duplicating a second pivot arm, pivot connection, and mixing device and offset it from the first bioreactor in order to increase production output of algae oil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garvik et al. (U.S. Patent No. 2017/0158995(A1) hereinafter Garvik) in view of Parsheh et al. (U.S. Patent No. 2010/0325948(A1) hereinafter Parsheh).

Regarding Claim 12, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 1, wherein the mixing device comprises one or more fluid nozzles extending into the pond ([0059] & figure 3: nozzles 66), a fluid supply system ([0044] & figure 2: inlet pipe 40).
Garvik is silent on fluid nozzle being fluidically coupled with a fluid supply system, and wherein the fluid supply system comprises a fluid recirculation line extending into the pond to receive a portion of the water.  
Parsheh teaches a fluid nozzle being fluidically coupled with a fluid supply system, and wherein the fluid supply system comprises a fluid recirculation line extending into the pond to receive a portion of the water (figure 2: nozzle 230 is fluidly coupled to the fluid supply system of figure 2, this fluid supply system comprises a fluid recirculation line [intake 210] to receive “pond” water).
Garvik and Parsheh are analogous in the field of growing and cultivating algae on an industrial scale. It would have been obvious to one skilled in the art before the effective filing date to modify the rotating beams and subsequent nozzles / diffusors of Garvik with the fluid supply system of Parsheh in order to enhance algae growth by carbonizing and recirculating the “pond” water (Parsheh [0003]).
  
Regarding Claim 13, Garvik teaches the system (figure 1: bioreactor 30 & floating construction 10) of claim 12.
Garvik is silent on wherein the fluid supply system further comprises a sparging supply line to deliver a gas and a mixing chamber to mix the gas with the water from the fluid recirculation line.
Parsheh teaches the fluid supply system further comprises a sparging supply line to deliver a gas (figure 1: carbonation source 170 and its associated piping) and a mixing chamber (figure 1: interface 117) to mix the gas with the water from the fluid recirculation line ([0003]).
It would have been obvious to one skilled in the art before the effective filing date to modify the rotating beams and subsequent nozzles / diffusors of Garvik with the sparging supply line and mixing chamber of Parsheh in order to enhance algae growth by carbonizing and recirculating the “pond” water (Parsheh [0003]).

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action. 
	Per applicant’s amendment to the claims, filed 23 August 2022 regarding Claim 3, the claim objection is withdrawn.
Per applicant’s amendment to the claims, filed 23 August 2022 regarding Claim 10, the 112b claim rejection is withdrawn.
Applicant’s arguments with respect to Claim 1 has been considered but are moot because the new ground of rejection does not rely on any specific teaching in the prior rejection of record specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774       

/ANSHU BHATIA/Primary Examiner, Art Unit 1774